DETAILED ACTION
This communication is a first office action on the merits. Claims 1-20 as originally filed are currently pending and have been considered below.

Election/Restrictions
Claims 10-13, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 November 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dwight (US 8,578,570).
Regarding claim 14, Dwight discloses an apparatus comprising:
a backing member (230) adapted to be secured to an object;
a closure member (270, 280) removably connected to the backing member, wherein the closure member is comprised of an elongated strip including a first portion (270) and a second portion (280), wherein the first portion of the closure member comprises a first connector portion (274) along a first edge of the first portion of the closure member, wherein the second portion of the closure member comprises a second 
a first magnet (278) connected to the first connector portion of the first portion of the closure member; and
a second magnet (288) connected to the second connector portion of the second portion of the closure member, wherein the first connector portion is removably connected to the second connector portion by the first magnet and the second magnet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dwight in view of Shimizu (US 4,732,631).
Regarding claim 1, Dwight discloses an apparatus comprising:
a backing member (230) adapted to be secured to an object;
a closure member (270, 280) removably connected to the backing member, the closure member comprising a first portion (270) and a second portion (280), wherein the first portion of the closure member comprises a first connector portion (274), wherein the second portion of the closure member comprises a second connector portion (284);
wherein the first connector portion is removably connected to the second connector portion (Paragraph 6, lines 22-23).
Dwight fails disclose the manner in which the backing member is attached to an object wherein an adhesive on an inner surface of the backing member is for securing the backing member to the object.
Shimizu teaches wherein a backing member (14) is secured using an adhesive (13).
From this teaching it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any one of a variety of methods for securing a fastener.

Regarding claim 2, Dwight further discloses wherein the first connector portion extends along a first edge of the first connector portion (Fig. 2A as shown).


Regarding claim 4, Dwight further discloses a first magnet (278) connected to the first connector portion of the first portion of the closure member.

Regarding claim 5, Dwight further discloses a second magnet (288) connected to the second connector portion of the second portion of the closure member.

Regarding claim 6, Dwight further discloses wherein the first connector portion comprises a first pocket, wherein the first magnet is positioned within the first pocket (Column 6, lines 10-19).

Regarding claim 7, Dwight further discloses wherein the second connector portion comprises a second pocket, wherein the second magnet is positioned within the second pocket (Column 6, lines 10-19).

Regarding claim 8, Dwight further discloses wherein the first pocket and the second pocket are each sealed (Column 6, lines 15-18).

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dwight as applied to claim 14 above, and further in view of Shimizu.

Shimizu teaches wherein a backing member (14) is secured using an adhesive (13).
From this teaching it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any one of a variety of methods for securing a fastener.

Regarding claim 18, Dwight further discloses wherein an outer surface of the backing member is removably connected to an inner surface of the closure member via (hook 335 and loops 376).

Regarding claim 19, Dwight further discloses wherein the outer surface of the backing member comprises a first connector (335) and wherein the inner surface of the closure member comprises a first inner connector (376), wherein the first connector of the backing member is removably connected to the first inner connector of the closure member.

Regarding claim 20, Dwight further discloses wherein the first inner connector of the closure member and the first connector of the backing member are each comprised of a hook-and-loop fastener (Fig. 3A as shown).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677